Citation Nr: 1642018	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-28 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for peripheral artery disease of the bilateral lower extremities, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  This matter comes before the Board of Veterans' Appeals on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2014 for the purpose of evaluating the nature of his peripheral artery disease of the bilateral lower extremities and to provide an opinion as to whether the condition was secondary to his service-connected PTSD.  The examiner reviewed the claims file, noting that the Veteran was first diagnosed with peripheral artery disease in May 2012 and had been treated for the condition since then.  An examination revealed claudication on walking more than 100 yards, diminished peripheral pulses, and trophic changes, while diagnostic testing shows a right ankle/brachial index of .79 and a left ankle/brachial index of .46.  The examiner also noted that the medical research submitted by the Veteran in October 2013 was reviewed. 

After the examination and a review of the claims file, the examiner opined that it was less likely than not that the peripheral artery disease was proximately due to or the result of the service-connected PTSD.  In support thereof, the examiner stated that the condition is related to development of plaque in the arteries over time.  Furthermore, the examiner found that although there are studies citing a link between lipid metabolism and PTSD, the effect of peripheral artery disease is multifactorial.  In conclusion, the examiner asserted that there was not convincing evidence in literature showing that PTSD is an overwhelming factor in the development of peripheral artery disease. 

The Board finds that the October 2014 examination does not sufficiently address the issue of whether the peripheral artery disease is secondary to PTSD.  Pursuant to 38 C.F.R. § 3.310, a disability which is proximately due to or the result of a service-connected disease shall be service connected, based on aggravation.  See also Allen v. Brown, 7 Vet. App. 439 (1995).  The October 2014 examiner's opinion does not address whether the Veteran's peripheral artery disease of the bilateral lower extremities was aggravated by his PTSD.  A new addendum opinion is needed which does address this issue before the Board can adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the VA examiner who issued the opinion in the October 2014 VA examination, or, if she is not available, to another qualified VA examiner, for the purpose of providing an opinion as to whether the Veteran's peripheral artery disease of the bilateral lower extremities was aggravated by his PTSD.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether 
it is at least as likely as not (50 percent probability or greater) that the peripheral artery disease is proximately due to, or aggravated by, the PTSD.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the PTSD aggravated the peripheral artery disease of the bilateral lower extremities, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In providing this opinion, the examiner must specifically address the medical research submitted by the Veteran which purports to show a connection between PTSD and peripheral artery disease.  

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

